Citation Nr: 0633264	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  98-21 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to the service-connected lichen planus.  

2.  Entitlement to service connection for coronary 
atherosclerosis as secondary to service-connected lichen 
planus. 

3.  Entitlement to service connection for hypertensive 
cardiovascular disease as secondary to service-connected 
lichen planus. 

4.  Entitlement to an initial disability evaluation in excess 
of 30 percent for lichen planus.   


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty for training from August 
14, 1949 to August 28, 1949; August 20, 1950 to August 28, 
1950; August 19, 1951 to September 2, 1951; August 10, 1952 
to August 24, 1952; March 5, 1953 to July 1, 1953; August 16, 
1953 to August 30, 1953; August 15, 1954 to August 29, 1954; 
and August 14, 1955 to August 28, 1955.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which granted service connection for lichen planus and 
assigned a zero percent rating from September 25, 1989.  In 
December 1997, the RO assigned a 10 percent rating to the 
lichen planus from September 11, 1989.  In December 2001, the 
RO assigned a 30 percent rating to the lichen planus from 
September 11, 1989.    

In an August 2002 decision, the Board denied the entitlement 
to an initial disability evaluation in excess of 30 percent 
for lichen planus.  A timely appeal of that decision was 
filed to the United States Court of Appeals for Veterans 
Claims (Court).  While the case was pending at the Court, the 
VA Office of General Counsel and the appellant's attorney 
filed a joint motion for remand, requesting that the Court 
vacate the Board's August 2002 decision and remand the issue 
of entitlement to an initial disability evaluation in excess 
of 30 percent for lichen planus.  In February 2003, the Court 
granted the joint motion, vacated the Board's August 2002 
decision and remanded the case to the Board for compliance 
with directives that were specified by the Court.  In 
December 2003, the Board remanded this matter to the RO. 

This matter has also come before the Board on appeal from a 
November 2000 rating decision of the RO which denied 
entitlement to service connection for hypertension, coronary 
atherosclerosis, and hypertensive vascular disease as 
secondary to lichen planus.  In July 2002, the Board 
undertook additional development with respect to this issue 
pursuant to authority granted by 38 C.F.R. § 19.9 (a)(2) 
(2002).  While the Board was conducting the development in 
this case, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
held that 38 C.F.R. § 19.9(a)(2) (2002) was invalid because, 
in conjunction with the amended rule codified at 38 C.F.R. § 
20.1304, it allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration and without having to obtain the veteran's 
waiver.  The Federal Circuit held that this was contrary to 
the requirement of 38 U.S.C. § 7104(a) that "[a]ll questions 
in a matter which...is subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary."  
In accordance with Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), in October 
2003, the Board remanded this matter to the RO.  

The Board notes that in May 2001, the veteran requested a 
video hearing before the Board.  However, the veteran 
subsequently withdrew his request in February 2002.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record shows that there are outstanding VA treatment 
records.  In a November 2002 statement, in response to a 
letter from the Board asking the veteran to identify 
treatment records for his claimed disabilities, the veteran 
reported that he was treated for hypertension, coronary 
arthrosclerosis and hypertensive cardiovascular disease at 
the Carl Hayden VA medical facility located at 650 E. Indian 
School Road, Phoenix, Arizona, and at the VA medical facility 
in Prescott, Arizona, and he has been treated at these 
facilities since 2001.  An attempt to obtain these records 
has not been made.  The veteran also receives treatment at 
the Phoenix VA dermatology clinic for the service-connected 
lichen planus.  Review of the record reveals that VA 
treatment records from the Phoenix VA medical facility dated 
from April 1996 to February 2000 and from March 2004 to July 
2005 are associated with the record.   

The Veterans Claims Assistance Act of 2000 (VCAA) 
specifically provides that as part of the duty to assist, the 
Secretary shall make reasonable efforts to obtain relevant 
records (including private records) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2002).  
In the case of a claim for disability compensation, the 
assistance provided by the Secretary shall include obtaining 
records of relevant medical treatment or examination of the 
claimant at Department health-care facilities or at the 
expense of the Department, if the claimant furnishes 
information sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(2).  VA medical records are considered part of the 
record on appeal since they are within VA's constructive 
possession, and these records must be considered in deciding 
the appellant's claim.  See Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992); see also 38 C.F.R. § 3.159(c)(2). 

Although this appeal has a long procedural history, the Board 
believes that VA's duty to assist the veteran mandates 
further action to obtain all the VA treatment records 
referenced by the veteran, specifically the treatment records 
from the Phoenix VA medical facility showing treatment for 
the hypertension, cardiovascular disorders and the lichen 
planus from February 2000 to March 2004 and from July 2005, 
and the VA treatment records showing treatment of the 
cardiovascular disorders and hypertension from the VA medical 
facility in Prescott, Arizona, dated from 2001 to present.  
VA has a duty to seek these records.  38 U.S.C.A. 
§ 5103A(b)(1).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain all records 
of the veteran's treatment of the 
cardiovascular disorders, hypertension, 
and lichen planus from the Phoenix VA 
medical facility dated from February 2000 
to March 2004 and from July 2005, and the 
VA treatment records showing treatment of 
the cardiovascular disorders and 
hypertension dated from 2001 to present 
from the Prescott, Arizona VA medical 
facility.  

2.  Then the AMC/RO should readjudicate 
the issues on appeal.  If all the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
The case should then be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



